The indictment was in two counts, charging manufacturing whisky and possessing a still. The conviction was under the first count.
Without setting out the evidence we hold that there were sufficient facts proven from which the jury could legally infer that the corpus delicti was proven; that is, that some one had manufactured whisky at the time and place charged.
In order to connect the defendant with the crime charged, the state made proof that a blue serge coat was found by them at the still place, and that at the place where defendant lived there was a pair of blue serge pants. There was no evidence of defendant's ownership of the coat other than that it appeared to be about the size for defendant and was of the same material as the trousers. This taken in connection with other facts proven was relevant to go to the jury as a circumstance in the case, tending to connect defendant with the still, but the sheriff should not be permitted to testify that in his opinion "it was the coat to the trousers you saw him wearing." This was a conclusion, and invasive of the province of the jury.
It is elementary law that confessions descriptive of the tracks and also the direction of the tracks when leaving the still are relevant as a part of the res gestæ, and, if defendant voluntarily placed his foot in the tracks, and it fit the track, this would be a circumstance connecting the defendant with the tracks, and, if the number and position of the tracks indicated that the person making them had been working at the still, would connect defendant with the offense charged.
It is elementary law that confessions of defendants on trial for crime are presumed to be involuntary and inadmissible in the absence of a proper predicate. The court erred in permitting the state to prove, without proper predicate, the statement of defendant to the effect that he was guilty of making liquor at the still where here charged. The judicial confession in the federal court was denied by defendant and not proven.
For error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.